Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu Williams (US 2016/0340482) in view of (US 2016/0347458) in view of Ovalle in view of Seeger.
Williams teaches an aligned carbon nanotube array can be formed on a substate and the spaces and gaps filled around the CNTs with a liquid polymer matrix that then hardens to form a composite and the composite employed as a deicer heater (See figures, claims [0031, 0042]). This is considered to form a capillary effect substantially identical to that claimed by applicant.  Williams teaches the CNTs enhanced the properties of a composite including anisotropy, thermal or heating properties such as for a de-icer and allowing the matrix to hold the CNTs in place (see claims and [0031, and 0002]).  
Hu teaches a pneumatic deicer [0003] for a plane with a incorporated CNTs aligned within the elastomer that is melted to form a sheet (see figures and claims and [0016-0017]). The CNTs are considered to fill the in the gaps that would be present if they were absent in the polymer sheet (see figures and claims).  
It would have been obvious to one of ordinary skill on the art at the time of filing to employ the heater deicer composite of Williams in a de-icing apparatus of Hu in order to provide enhanced anisotropy and thermal properties of the material, and enhance heating for the deicer and allowing the matrix to hold the CNTs in place.  
Ovalle (US 2018/0043659) teaches a carbon nanotube aligned (vertically) in an adhesive that can be employed as a deicer (See figures claims and [0177]). Wherein multiple adhesive layers can be employed (see claims and figures). 
The adhesive can be the acrylate or acrylic adhesives can be used (See [0054]). The curing can be ultraviolet curing process or material [0051, 0070]. The adhesive can be a monomer or copolymer including epoxy and acrylates (See [0063]). 
The release layer can be present on the adhesive layer ([0118-0120]) or pressure sensitive material. 

Ovalle does not teach a primer layer. 
Seeger (US 2017/0204288) teaches providing coatings for airplane parts to adhere to the substrate that are resistant to erosion and wear (see [0003]). Seeger teaches using a primer can be used for epoxy acrylates to bond to substrates including airplane parts wherein the primer promotes better adhesion of the epoxy acrylate [0126]. 
Therefore, it would have been obvious to one of ordinary skill at the time of filing to provide primer coatings in order to adhere coatings to plastic or other airplane parts, including the layer of the primary reference, to each other, wherein the layers of the primary reference are taught to be employed as part of a deicer; and epoxy acrylate coatings or layers (which are used in the primary reference) are taught to show better adhesion with the primer.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783